            Case 3:19-cv-00159-LPR Document 23 Filed 08/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS

 Farm Credit Leasing Services Corporation,

                 Plaintiff,                                           Case No.: 3:19-cv-00159-LPR
        v.

 Durham Land Leveling, Inc., and Edward
 Gene Durham,

                 Defendants.


 ORDER GRANTING DEFAULT JUDGMENT AND REQUEST FOR AN AWARD OF
            REASONABLE ATTORNEYS' FEES AND COSTS

       This matter is before the Court on Plaintiff Farm Credit Leasing Services Corporation’s

(“Plaintiff”) Motion for Entry of Default Judgment and Award of Reasonable Attorneys’ Fees

against Defendants Durham Land Leveling, Inc., and Edward Gene Durham (collectively, the

“Defendants”).

       Based on the foregoing, and all the files, records, and proceedings herein (especially, but

not limited to, the latest Kranz affidavit), IT IS ORDERED THAT:

       1.       Plaintiff's Motion (ECF No. 15) is GRANTED.

       2.       The Clerk of Courts is directed to enter judgment in favor of Plaintiff and jointly

and severally against Defendants in the amount of $355,289.92, plus pre-judgment interest in the

amount of $90,039.23, as of August 13, 2021, plus reasonable attorney’s fees of $4,394.64 and

$500.00 in costs, for a total judgment of $450,029.11.

       3.       As there is no just reason for delay, the Clerk of Courts is ordered to enter judgment

immediately pursuant to the terms of this Order.



                                                   1
  Case 3:19-cv-00159-LPR Document 23 Filed 08/13/21 Page 2 of 2




IT IS SO ORDERED this 13th day of August 2021.



                                        _________________________________
                                        LEE P. RUDOFSKY
                                        UNITED STATES DISTRICT COURT




                                    2
